DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving a request associated with an application; 
generating an identifier to be associated with the request based on content thereof; 
determining, based on the identifier associated with the request and an identifier associated with a previously received request, whether the request is similar to the previously received request; 
determining whether the request is received within a first time-window from the time the previously received request is received; and 
if the request is similar to the previously received request and is received within the first time-window, blocking transmitting the request from being transmitted to the server.”
Jacobsson (US 2015/0287096 A1) teaches methods, systems, and apparatus include computer programs encoded on a computer-readable storage medium for 
SCHIEFERSTEIN et al. (US 2015/0135330 A1) discloses a method for requesting an object by means of a client system, which is coupled to a server system operatively via a communications network is provided, wherein a server means of the server system receives via the communications network a request message from an electronic document displayed at a client system, the request message comprises at least a first parameter, which identifies a user of the client system, and a second parameter, which identifies the requested object, the server means evaluates the parameters of the received request message, wherein data for the first parameter assigned to the user and data for the second parameter assigned to the object are determined, wherein the respective data are stored in a storage means of the server system, and after a successful evaluation, the requested object is provided for transmission to the user.


Independent Claim 8 & 15, are similar to Independent Claim 1, therefore the 35 U.S.C. 103 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 2-7, 9-14 & 16-20 depends on Independent Claim 1, 8 & 15 therefore the 35 U.S.C. 103 Rejection is withdrawn for the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
a) a request b) an identifier c) content d) associated requests with identifiers e) comparing previous request with current request f) determining a similarity between requests g) a time window h) blocking transmission to a server i) reducing request traffic directed to a server. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 10/29/2021, 06/29/2021 Final Rejection) as previously stated above, the applicant arguments and the amended independent claim(s) are persuasive and overcome the 35 U.S.C. § 103 Rejection of Claim(s) 1-20.  
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3. 	Claim(s) 1-20 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papakostas et al. 						(US 2018/0063264 A1)
This disclosure relates generally to media monitoring, and, more particularly, to methods and apparatus to process background requests while monitoring network media.
Wiechers et al. 						(US 2009/0070336 A1) 
A method and system are described that may receive a message including a copy of a request and a request identifier associated with the request from a requestor and may determine whether the request identifier is stored in a received item database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457